DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 17/132,296, filed on 12/23/2020, now US patent No. 11,357,125; which is a continuation of U.S. application 16/746,706, filed on 01/17/2020, now US patent No. 10,881,016; which is a continuation of U.S. application No. 16/356,858, filed on 03/18/2019, now US patent No. 10,542,633; and which is a continuation of U.S. application 15/489,603, filed on 04/17/2017, now US patent No. 10,237,997.  

Oath/Declaration
The oath/declaration filed on 06/02/2022 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Deininger et al. [US 2012/0203314] in view of Maeda [US 2009/0059547].
Regarding claim 1, Deninger et al., disclose a medical device (400, figures 5A-5D) comprising: 
a housing (402, figures 5A-5D) for the medical device; 
a printed circuit board (PCB 410, figures 5A-5D) positioned in the housing; and 
a support structure (409, figures 5A-5D) positioned in the housing and including: 
a frame (a frame 409, figures 5A-5D) with outer walls that define a cavity (a cavity to hold the PCB 410, figures 5A-5D), wherein at least a portion of the PCB is positioned within the cavity.
	Deninger et al., disclose the claimed invention except for an alignment assembly being used within the medical device, wherein at least one alignment notches mounted on the printed circuit board which is co-operated with the at least one alignment feature(s) protruding from the outer wall of the frame.
	Maeda discloses a printed circuit board assembly (figures 1-2) comprising a printed circuit board (2, figures 1-2) being mounted within its support structure (5, figures 1-2) through an alignment assembly, wherein at least one alignment notches (14, figures 1-2) disposed on an edge of the printed circuit board which is cooperated with its protruding alignment features (15, figures 1-2) disposed thereon the support frame (7, figures 1-2).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the alignment assembly design of Maeda within the medical device housing of Deninger et al., for the purpose of facilitating assembly the printed circuit board within its support structure of the medical device.
Regarding claim 2, Deninger et al., disclose the claimed invention except for wherein the alignment features are positioned at corners of the frame.
	Maeda disclose the at least one alignment feature being positioned at a corner of the frame (a right alignment feature 15, figures 1-2).
	It would have been to one of ordinary skill in the art at the time the invention was made to set the alignment assembly of Maeda at the corners of the frame of the medical device of Deninger et al., for the purpose of aligning the printed circuit board within its support frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 5, Deninger et al., in view of Maeda, disclose wherein the outer walls include: a first end wall, a second, opposite end wall, and a pair of parallel, opposed side walls, wherein the first end wall, second end wall, and side walls define the cavity (the cavity of the frame 409 held the printed circuit board 410, figures 5A-5D). 
Regarding claim 8, Deninger et al., Maeda, disclose the claimed invention except for wherein at least one of the alignment features is shaped and sized differently than another alignment feature.
	Maeda discloses wherein at least one of the alignment features (15, figures 1-2) is shaped and sized similarly another alignment feature (figures 1-2).
	It would have been to one of ordinary skill in the art at the time the invention was made to use a first alignment feature having a first shape and a first size being different shape and size of a second alignment feature in the frame support of Deininger et al., in view of Maeda, for the purpose of providing a different configuration of the alignment mechanism between the printed circuit board and its support structure, since such a modification would have involved a mere change in the size of an alignment member. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al. 149 USPQ 47. See also in re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
Regarding claim 11, Deninger et al., in view of Maeda, disclose wherein the frame is rectangular shaped (409, figures 5A-5D).
Regarding claim 12, Deninger et al., in view of Maeda, disclose wherein the frame includes spacer (figures 5A-5D) arranged and shaped to maintain a position of the frame with respect to the housing.
Regarding claim 13, Deninger et al., in view of Maeda, further disclose a header (414, figures 5A-5D) having a first end (a top end of the header 414, figures 5A-5D) and a second end (a bottom end of the header 414, figures 5A-5D); and a feed-through assembly (418, 412, figures 5A-5D) coupled to the second end of the header (a top end of the feed-through 412 connected to the second end of the header, figures 5A-5D), wherein the feed-through assembly is electrically coupled between the PCB and the header (figures 5A-5D). 
Regarding claim 14, Deninger et al., in view of Maeda, disclose wherein the header includes a first electrode and an antenna (paragraphs 0086-0087).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Deninger et al., in view of Maeda, as applied to claim 1 above, and further in view of Banakis et al. [US 5,481,434].
Regarding claims 3-4, Deninger et al., in view of Maeda, disclose the claimed invention except for wherein the support structure includes exactly four alignment features and wherein the PCB includes exactly four alignment notches.
	Banakis et al., disclose a printed circuit board assembly (10, figures 1-7) comprising at least one printed circuit board (14, figures 1-7) being mounted thereon a frame support structure (30, figures 1-7), wherein the frame support structure includes exactly four alignment features (42/44, figures 1-3) which are co-operated with four corresponding notches (50, figure 1-3) of the printed circuit board. 
It would have been to one of ordinary skill in the art at the time the invention was made to set four alignment assemblies at four corners of the support structure in the medical device of Deninger et al., in view of Maeda, as suggested by Banakis et al., for the purpose of providing evenly alignment of the printed circuit board within its support structure.

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deninger et al., in view of Maeda, as applied to claims 5 and 1 above, and further in view of Uenaka et al. [US 5,173,841].
Regarding claims 6-7, Deninger et al., in view of Maeda, disclose the claimed invention except for wherein the first end wall defines a first shelf portion, wherein the second end wall defines a second shelf portion, and wherein the PCB rests on the first shelf portion and the second shelf portion.
	Uenaka et al., further disclose a support structure (4, figure 9) comprising a first end wall defines a first shelf portion (a left portion of the support structure 4, figure 9), and a second end wall defines a second shelf portion (a right portion of the support structure 4, figure 9), and wherein the first shelf portion and the second shelf portion are supported both edged sides of a printed circuit board (2, figure 9).
	It would have been to one of ordinary skill in the art at the time the invention was made to use two shelf portions design of Uenaka et al., at both ends of the support structure of Deninger et al., in view of Maeda, for the purpose of supporting the printed circuit board within the medical device.
Regarding claim 9, Deninger et al., in view of Maeda, disclose a first set of circuitry components coupled to a first side surface of the PCB (a plurality of components mounted on the top surface of the PCB, figures 5B and 5D).
Deninger et al., in view of Maeda, disclose the claimed invention except for a second set of circuitry components coupled to a second surface of the PCB opposite the first surface, wherein the first set of circuitry components extend within the cavity.
Uenaka et al. disclose an electronic assembly (figure 9) comprising at least one printed circuit board (2, figure 9) being mounted therein, wherein the printed circuit board comprises a first set of components (a plurality of components 3 mounted on the top surface of the board 2, figure 9) mounted on a first surface and a second set of components (a plurality of components 3 mounted on the bottom surface of the board 2, figure 9) mounted on another surface, wherein at least one set of the component extend within a cavity of the support structure (figure 9).
lt would have been to one of ordinary skill in the art at the time the invention was made to mount a plurality of component on another surface of the PCB of Deininger et al., in view of Maeda, as suggested by Uenaka et al., for the purpose of providing additional functionality of the electronic medical device.
Regarding claim 10, Deninger et al., in view of Maeda, and Uenaka et al., disclose wherein the first set of circuitry components includes an antenna (sensing circuit and/or telemetry for communication with external device, paragraph 0065) or an inductive coil.

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claim 15 discloses the feature(s) of “a second electrode on an opposite end of the housing from the header.”  This feature(s), in conjunction with other features, as claimed in the combination features of the claims 14, 13 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 16-18 depend on the allowed claim 15.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNG S. BUI/Primary Patent Examiner, 2841                                                                                                                                                                                                        09/27/2022